NUMBER 13-20-00196-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

CLAUDIO CHAVEZ,                                                       APPELLANT,

                                          v.

MARIA ROCHA,                                                            APPELLEE.


                   On Appeal from the 150th District Court
                         of Bexar County, Texas.


                         ORDER OF ABATEMENT
            Before Justices Benavides, Longoria, and Tijerina
                            Order Per Curiam

      The case is before the Court on a motion to remand case back to trial court. The

Court, having examined and fully considered the documents on file and the motion, is of

the opinion that the motion should be construed as a motion to abate the appeal pending


                                          1
entry of the settlement and should be granted.

      The motion to abate the appeal pending settlement is GRANTED and this appeal

is ordered ABATED until January 11, 2021.

      The Court directs appellants to file, on or before January 11, 2021, either (1) a

motion to reinstate the appeal, accompanied by appellant’s brief in this matter, or (2) a

motion to dismiss the appeal pursuant to settlement.


      IT IS SO ORDERED.


                                                 PER CURIAM


Delivered and filed this the
18th day of December, 2020.




                                            2